  0:17-cv-01141-SAL-PJG          Date Filed 04/17/20      Entry Number 419        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Ekoko K. Avoki; Francisco K. Avoki,        )        C/A No. 0:17-cv-01141-SAL-PJG
                                           )
                              Plaintiffs,  )
                                           )
v.                                         )
                                           )        OPINION & ORDER
City of Chester, South Carolina; Police of )
Chester, South Carolina; PTL Covington; )
Doe I-XXX                                  )
                                           )
                              Defendants. )
___________________________________ )

   This matter is before the court on a motion to reconsider filed by Plaintiffs Ekoko K. Avoki

and Francisco K. Avoki (“Plaintiffs”) on March 23, 2020. [ECF No. 406.] Plaintiffs ask the

court to reconsider its Order, ECF No. 403, adopting and incorporating the Report and

Recommendation of United States Magistrate Judge Paige J. Gossett, ECF No. 362. Defendants

oppose the motion. [ECF No. 418.] The matter is now ripe for ruling by this court.

   Motions to reconsider are governed by Rule 59(e) of the Federal Rules of Civil Procedure.

The Fourth Circuit Court of Appeals has interpreted Rule 59(e) of the Federal Rules of Civil

Procedure to allow the court to alter or amend an earlier judgment: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or

(3) to correct a clear error of law or prevent manifest injustice.” Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (quoting Pacific Ins. Co. v. Am. Nat’l

Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)). “Rule 59(e) motions may not be used,

however, to raise arguments which could have been raised prior to the issuance of judgment, nor

may they be used to argue a case under a novel theory that the party had the ability to address in

the first instance.”   Pacific Insurance, 148 F.3d at 403.      Relief under Rule 59(e) is “an

                                                1
  0:17-cv-01141-SAL-PJG           Date Filed 04/17/20       Entry Number 419         Page 2 of 3




extraordinary remedy which should be used sparingly.” Id. (internal marks omitted). “Mere

disagreement does not support a Rule 59(e) motion.”            Becker, 305 F.3d at 290 (quoting

Hutchinson v. Stanton, 994 F.2d 1076, 1082 (4th Cir. 1993)).

   Plaintiffs are asking this court to reconsider its Order to correct an error of law or prevent

manifest injustice. Having reviewed Plaintiffs’ motion, this court is unable to identify any error

of law. Further, the court does not see how reconsidering the Order would prevent a manifest

injustice. Plaintiffs’ arguments in this motion are the same arguments considered and rejected

by the Magistrate Judge in the Report and Recommendation and by this court in adopting the

Report and Recommendation. Accordingly, Plaintiffs have not presented any argument which

leads this court to reconsider its previous ruling and, therefore, the motion is denied.

   The alternative request for “an injunction pending appeal” is also denied. Plaintiffs rely on

Rule 62(c) of the Federal Rules of Civil Procedure. Rule 62 governs the stay of proceedings to

enforce a judgment. Following the 2018 amendments to Rule 62, subsection (c) provides that

“[u]nless the court orders otherwise,” “an interlocutory or final judgment in an action for an

injunction or receivership” is “not stayed after being entered, even if an appeal is taken.” Fed. R.

Civ. P. 62(c)(1). Accordingly, Rule 62(c) does not provide any authority or support for entering

an injunction. Moreover, the court cannot grant a request for injunctive relief that seeks to bind

Deborah Watkins, a nonparty to this case. See Ledlow & Assocs., Inc. v. Carolina Tomato, Inc.,

No. 3:07-cv-397-FJA, 3:07-cv-398-JFA, 2008 WL 11350225, at *1 (D.S.C. June 4, 2008)

(denying request for injunctive relief and finding it could not enjoin a nonparty to the case); see

also Gilchrist v. General Elec. Capital Corp., 262 F.3d 295, 301 (4th Cir. 2001) (“While the

court has power to protect the res before the court, any injunction entered against individuals is

an in personam action that may be enforced against individuals only over whom the court has



                                                  2
   0:17-cv-01141-SAL-PJG           Date Filed 04/17/20       Entry Number 419         Page 3 of 3




personal jurisdiction.”). And, finally, the court finds that Plaintiffs have not set forth any facts or

arguments that would allow this court to conclude that they have established—or even can

establish—the requirements for a preliminary injunction. See Winters Nat’l Res. Def. Council,

Inc., 555 U.S. 7, 24 (2008) (A preliminary injunction “is an extraordinary remedy never awarded

as of right.”); United States v. South Carolina, 720 F.3d 518, 533 (4th Cir. 2013) (“To obtain a

preliminary injunction, a moving party must establish the presence of the following: (1) ‘a clear

showing that it will likely succeed on the merits’; (2) ‘a clear showing that it is likely to be

irreparably harmed absent preliminary relief’; (3) the balance of equities tips in favor of the

moving party; and (4) a preliminary injunction is in the public interest.” (citation omitted)).



   For all of the foregoing reasons, Plaintiffs’ motion to reconsider, ECF No. 406, is DENIED.

   IT IS SO ORDERED.

                                                               /s/ Sherri A. Lydon
                                                               United States District Judge
April 17, 2020
Florence, South Carolina




                                                  3
